United States Court of Appeals
                     For the First Circuit


Nos. 18-1671, 18-1746, 18-1787

                AURELIUS INVESTMENT, LLC, ET AL.,
                           Appellants,

                                 v.

              COMMONWEALTH OF PUERTO RICO, ET AL.,
                           Appellees.
                      ____________________

              ASSURED GUARANTY CORPORATION, ET AL.,
                           Appellants,

                                 v.

        FINANCIAL OVERSIGHT AND MANAGEMENT BOARD, ET AL.,
                            Appellees.
                       ____________________

UNIÓN DE TRABAJADORES DE LA INDUSTRIA ELÉCTRICA Y RIEGO (UTIER),
                           Appellant,

                                 v.

          PUERTO RICO ELECTRIC POWER AUTHORITY, ET AL.,
                            Appellees.




                          ERRATA SHEET


     The opinion of this Court, issued on February 15, 2019, is
amended as follows:

     On page 8, line 12, "seven" should be changed to "seventeen"